UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 Date of Report – July 30, 2009 CH ENERGY GROUP, INC. (Exact name of registrant as specified in its charter) NEW YORK 0-30512 14-1804460 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 284 South Avenue, Poughkeepsie, New York 12601-4839 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (845) 452-2000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 30, 2009, Registrant issued its second quarter 2009 earnings, as described in the Press Release of Registrant filed herewith as Exhibit 99, to which reference is made. This information is not deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, is not subject to the liabilities of that section and is not deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CH ENERGY GROUP, INC. (Registrant) By: /s/ Kimberly J. Wright KIMBERLY J. WRIGHT Vice President - Accounting and Controller Dated:July 30, 2009 Exhibit Index Exhibit No.
